DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/11/2021 has been entered.  Claims 1-20 are presented for examination.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 10 recites “a first wiring configurations.”  The use of the plural “configurations” and “a” make it unclear as to whether the phrase refers to one or multiple wiring configurations.  For the purpose of examination, Examiner interprets the phrase to refer to one first wiring configuration.
Claim 1, line 10 recites “the one or more first wiring diagrams,” which lacks antecedent basis.  
Claims 11 and 17 correspond to claim 1 and include similar language.  Claims 11 and 17 are rejected for the reasons cited above.  
Claims 2-10. 12-16 and 18-20 are rejected for failing to cure the deficiencies of their respective parent claims.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thiruvengada (US 2015/0144705) in view of Quora (Quora website page, “In database, what are lookup tables?,”  published March 2017, downloaded from https://www.quora.com/In-database-what-are-lookup-tables).  

 	Thiruvengada was submitted in an IDS filed 1/10/2019.

 	Regarding claim 1, Thiruvengada teaches a method for guided installation of building equipment, the method comprising:
 	receiving, from a user device, a request for a wiring diagram for wiring a first piece of building equipment to a second piece of building equipment ([0032-33] describes various user inputs i.e., collectively considered to be a “request”; for example, [0032] notes that a user may 
 	responsive to the receiving the request, identifying one or more first wiring configurations associated with the first piece of building equipment and one or more second wiring configurations associated with the second piece of building equipment ([0034], in response to receiving the above user inputs, the system receives and naturally identifies the nature of the inputs, which include a replacement HVAC controller and an existing wiring configuration; as noted in [0022, 0023, 0038], the inputted type of HVAC controller can be understood as a configuration that relates to wiring and HVAC controllers i.e., a “one or more first wiring configurations associated with the first piece of building equipment”; in response to the above inputs, the system also compares the inputs to lookup tables of legacy wiring configurations to new wiring configurations, which relate to different HVAC systems i.e., “one or more second wiring configurations associated with the second piece of building equipment”; see also [0033, 0038], legacy wiring configurations relate to the wiring terminals of an HVAC system; note that “wiring configuration” can be understood as any configuration that relates to wiring in any way e.g., a controller that can be wired as described in [0022, 0023], one or more wiring terminals or wiring arrangements, etc.);

 	(2) identifying a first wiring configurations of the one or more first wiring diagrams that is compatible with a second wiring configuration of the one or more second wiring configurations based on the comparison ([0034, 0035], the system identifies a legacy wiring/new wiring scheme that is compatible with the inputted HVAC controller information; the wiring configurations in the database represent wiring diagrams of controllers and HVAC systems, as indicated in Fig. 8, [0038]);
 	automatically selecting, from the collection, an equipment-specific wiring configuration for wiring the first piece of building equipment to the second piece of building equipment ([0034, 0035], the system identifies a new wiring configuration from the selected lookup table; Fig. 8, [0038], the new wiring configuration connects a new HVAC controller to an HVAC system); and
 	providing a graphical user interface to the user device, the graphical user interface comprising a wiring diagram illustrating the equipment-specific wiring configuration (Figs. 8, 10 [0038] describes a screen/interface 100 mapping wires from the HVAC system to wire terminals of the new controller i.e., “an equipment-specific wiring configuration”; [0030] the 
 	However, Thiruvengada does not expressly disclose the collection is a list; the generating by the comparing.
 	In the same field of endeavor, Quora teaches the collection is a list; the generating by the comparing (Quora pages 1-3 teach that it is known to extract a set of data from a database by comparing query data against the database data; for example, Quora page 2 describes an example where query data e.g., colorID, is compared against data in a database to get a subset/list of compatible data matching the query data; Quora page 2 also notes that a lookup table can be understood as a list of data; Thiruvengada [0034] teaches using controller information to obtain a subset/lookup table of the data; in  light of the teachings of Quora, it would be obvious to modify Thiruvengada so that the lookup table/list of data is obtained from the database by comparing query data e.g., controller information, against the wiring data in the database; a person of ordinary skill would understand that this is a common way to extract a subset of data from a larger set of data in a database; note that the comparing of the controller data/user inputs to the database data to extract a portion of the data is also described in Thiruvengada [0034]; see also Quora page 4, a lookup table can be any table/list of data used for reference).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the collection is a list; the generating by the comparing as suggested in Quora into Thiruvengada because Thiruvengada and Quora pertain to analogous fields of technology.  Thiruvengada pertains to a system that generates a selected, isolated table of wiring configurations based on controller information (see Thiruvengada [0034-0035]).  The selected table is then used to select a desired wiring arrangement.  Thiruvengada [0034] further teaches comparing user inputs (including controller information) against the data 

 	Regarding claim 2, the combination of Thiruvengada and Quora teaches 
 	wherein the request comprises an identification of a mode of operation of the second piece of building equipment (Thiruvengada [0034], the system identifies wiring configurations, which are effectively an HVAC system in the mode of being available for wiring; the wiring configurations encompass other “modes of operation” e.g., an HVAC system in the mode of being transitioned from a legacy wiring configuration to a new one, in the mode of being wired to a controller, in the mode of being used for an HVAC application, etc.); 
 	wherein the automatically selecting the equipment-specific wiring configuration comprises selecting the equipment-specific wiring configurations based on the mode of operation (Thiruvengada [0034, 0038], the system selects a wiring configuration based on the above “mode” i.e., based on the fact that the HVAC system is suitable for wiring connections, suitable for wiring to a new controller, etc.).

 	Regarding claim 3, the combination of Thiruvengada and Quora teaches
 	wherein the one or more first wiring configurations correspond to wiring the first piece of building equipment and the one or more second wiring configurations correspond to wiring the second piece of building equipment (Thiruvengada [0033-0034], the inputted controller 
 	storing the one or more first wiring configurations and the one or more second wiring
configurations in a memory prior to receiving the request (Thiruvengada [0032], the inputted controller information may be submitted to the system by way of pre-defined menu choices, which means the controller information is stored in a memory prior to the submission; Thiruvengada [0034], the wiring configuration information was stored in a database prior to the reception of the user inputs),
 	wherein the generating the list of potential wiring configurations is performed responsive
to the receiving the request and further comprises retrieving the one or more first wiring
configurations and the one or more second wiring configurations from the memory ([0034], in response to receiving user inputs, the system compares the inputted controller information and the wiring configurations; to do so, the compared data must be retrieved from memory).

 	Regarding claim 5, the combination of Thiruvengada and Quora teaches the invention as claimed in claim 1.  The combination of Thiruvengada and Quora also teaches
 	receiving a second request from the user device for a new wiring configuration associated with the first piece of building equipment and the second piece of building equipment based on an input from a user (Thiruvengada Fig. 11, [0042], after a user provides input, as noted above, to obtain a wire diagram, the system may at first display one portion of a wiring diagram; the user can select a next button, i.e., “second request,” to view another portion of the wiring diagram i.e., “new wiring configuration”)


 	Regarding claim 6, the combination of Thiruvengada and Quora teaches the invention as claimed in claim 1.  The combination of Thiruvengada and Quora also teaches 
 	wherein the generating the list of potential wiring configurations comprises generating the list to have a plurality of potential wiring configurations (Thiruvengada [0034], the system generates a selected look up table of wiring configurations; a desired wiring configuration can then be identified from the table; Thiruvengada Figs. 11, 12, [0042], the system can use the identified wiring configuration to generate multiple screens, each indicating a portion of the wiring configuration i.e., “a plurality of potential wiring configurations”), and further comprising;
 	sending each of the plurality of potential wiring configurations of the generated list to the
user device (Thiruvengada Figs. 11, 12, [0042], the system can use the identified wiring configuration to generate multiple screens, each indicating a portion of the wiring configuration i.e., “a plurality of potential wiring configuration”; Thiruvengada [0027], the server can send these screen interfaces to a remote client device for display).


 	tagging each of the one or more first wiring configurations with an identifier of the first piece of building equipment (Quora pages 1-3, it is known to search a lookup table/database by providing input that matches a key in the table; in the context of Thiruvengada [0034], which describes searching database data using controller information, this means that some kind of data representing the controller information would be provided as input to the database, and the database data would include keys that match with that input i.e., an “identifier” that is “tagged” with the “one or more first wiring configurations”; see also Thiruvengada Fig. 6, [0032-033], the inputted controller information can include tags or data that help identify the controller e.g., make, model, model number, etc.);  
 	tagging each of the one or more second wiring configurations with an identifier of the second piece of building equipment (Quora pages 1-3, it is known in a lookup table or database to have a data fields e.g., keys or values, associated with each data item; in the context of Thiruvengada [0034], this means that each wiring configuration in the database can be described or identified using a column/field/key/value in a database i.e., “identifier of the second piece of building equipment”; also, Fig. 8, [0038] indicates various identifying characteristics of wiring configurations e.g., terminals, wiring routes, etc.)
  
 	Regarding claim 8, the combination of Thiruvengada and Quora teaches the invention as claimed in claim 1.  The combination of Thiruvengada and Quora also teaches wherein the comparing the one or more first wiring configurations with the one or more second wiring configurations comprises

 	matching the first wiring configuration with the second wiring configuration responsive to the first wiring configuration and the second wiring configuration having matching tags (Thiruvengada [0034] teaches comparing inputted controller information with wiring information stored in a database; Thiruvengada [0032] indicates that the controller information can include identification info or tags e.g., a make, a manufacturer, model number, etc.; Quora pages 1-3 indicates that a known way to identify matching data in a database/lookup table is using key-value pairs; in the context of Thiruvengada, this means each wiring configuration (i.e., value or output) can be associated with a key (representing, for example, controller information i.e., “tags of the one or more second wiring configurations); the controller information can be 

 	Regarding claim 9, the combination of Thiruvengada and Quora teaches the invention as claimed in claim 1.  The combination of Thiruvengada and Quora also teaches 
 	wherein the identifying the one or more first wiring configurations and the one or more second wiring configurations comprises identifying, from a database comprising controller diagrams and a database comprising field device data, one or more wiring configurations that have been tagged with an identifier representing the first piece of building equipment and one or more wiring configurations that have been tagged with an identifier representing the second piece of building equipment (Thiruvengada [0034, 0038] describes a database that includes multiple wiring configurations/diagrams for connecting controllers to HVAC systems; selected wiring configurations are associated with or “tagged with” the controller identity information and the HVAC system wiring information submitted by the user i.e., the claimed identifiers representing the first and second pieces of building equipment; that is, it is inherent based on the description in Thiruvengada [0034] that there are computer instructions in which various stored wiring configurations are linked to, associated with or tagged with the controller identity information and the HVAC system wiring information, since the above types of information can be used to select particular ones of the configurations).

 	Regarding claim 10, the combination of Thiruvengada and Quora teaches the invention as claimed in claim 1.  The combination of Thiruvengada and Quora also teaches 

 	wherein the automatically selecting the equipment-specific wiring configuration comprises selecting a wiring configuration in which the first wiring connection on the first piece of building equipment is wired to the second wiring connection on the second piece of building equipment (Thiruvengada Fig. 8, 10-12, [0038], the system selects for display a wiring diagram where connection points of the controller are coupled to wires/connection points of the HVAC system).

 	Regarding claim 11, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Thiruvengada and Quora also teaches an installation management system for building equipment, said installation management system comprising one or more processors communicatively coupled to one or more memory devices (Thiruvengada Fig. 4, [0025, 0030] describes a system including a client device and a server where the server receives input from a client device and provides web pages/interfaces for wiring devices to the client device; it is inherent that the server and client device would each include a processor and memory to perform the operations of claim 1).  

 	Regarding claim 12, the combination of Thiruvengada and Quora teaches the invention as claimed in claim 11.  The combination of Thiruvengada and Quora also teaches wherein the first 

 	Regarding claim 13, the combination of Thiruvengada and Quora teaches the invention as claimed in claim 11.  The combination of Thiruvengada and Quora also teaches 
 	wherein the request comprises a first equipment identifier identifying the first piece of building equipment (Thiruvengada [0032], a user can input the manufacturer/model of a new controller) and 
 	a second equipment identifier identifying the second piece of building equipment (Thiruvengada [0033], the user can provide an image of HVAC system connections to a previous controller; or the user can provide a particular wiring configuration for the HVAC system; both of these help identify the nature of the HVAC system i.e., they indicate usable and available wiring for the HVAC system; the above equipment identifier data can then be submitted by the user, as noted in Thiruvengada [0033] i.e., “the request.”).

	Regarding claim 15, the combination of Thiruvengada and Quora teaches the invention as claimed in claim 11.  Claim 15 also corresponds to claim 5 and is rejected for the same reasons.  

	Regarding claim 16, the combination of Thiruvengada and Quora teaches the invention as claimed in claim 11.  Claim 16 also corresponds to claim 7 and is rejected for the same reasons.  



 	Regarding claim 18, the combination of Thiruvengada and Quora teaches the invention as claimed in claim 17. Claim 18 also corresponds to claim 12 and is rejected for the same reasons.  

 	Regarding claim 20, the combination of Thiruvengada and Quora teaches the invention as claimed in claim 17.  Claim 20 also corresponds to claim 7 and is rejected for the same reasons.  

Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thiruvengada and Quora, as applied in claims 1 and 17, and further in view of Frank (US 2014/0048608) and further in view of Nadumane (US 20170053441).

 	Regarding claim 4, the combination of Thiruvengada and Quora teaches the invention as claimed in claim 1.  The combination of Thiruvengada and Quora also teaches obtaining the 
 	However, Thiruvengada does not expressly disclose obtaining the first equipment identifier from the first piece of building equipment, the first and second equipment identifiers comprising at least one of an RFID code, a UPC code, a CPC binary bar code, a POSTNET, or a QR code.
 	In the same field of endeavor, Frank teaches obtaining the first equipment identifier from the first piece of building equipment ([0027, 0021], a user can enter the manufacture/model number of a HVAC unit/controller, which the system uses to determine a wiring configuration).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated obtaining the first equipment identifier from the first piece of building equipment as suggested in Frank into Thiruvengada and Quora because Thiruvengada and Frank pertain to analogous fields of technology.  Thiruvengada relates to a system in which a user enters information pertaining to a controller and an HVAC system to obtain wiring information for connecting the controller and system.  Frank also pertains to a system involving a thermostat controller and an HVAC system, where the system provides guidance on wiring the controller and the system e.g., see Frank [0001].    In Frank, a user can enter the model of the HVAC system/controller to obtain appropriate wiring information.  It would be desirable to incorporate this feature into Thiruvengada so that the provided wiring guidance can be tailored to a particular known HVAC system e.g., see Frank [0027, 0021].  
 	However, the combination of Thiruvengada, Quora and Frank does not expressly disclose the first and second equipment identifiers comprising at least one of an RFID code, a UPC code, a CPC binary bar code, a POSTNET, or a QR code.

 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the first and second equipment identifiers comprising at least one of an RFID code, a UPC code, a CPC binary bar code, a POSTNET, or a QR code as suggested in Nadumane into Thiruvengada, Quora and Frank because Thiruvengada/Quora/Frank and Nadumane pertain to analogous fields of technology.  Thiruvengada/Quora/Frank pertain to a system in which a user provides identification information for devices to help obtain guidance on connecting the devices.  Nadumane also pertains to a system in which a user provides device identification information to the system to obtain guidance on wiring/connecting devices.  In Nadumane, the user can scan a QR code for a device to obtain configuration data regarding the device, and this is used to inform the wiring/connecting guidance information.  It would be desirable to incorporate this feature into Thiruvengada/Quora/Frank to provide a convenient way of providing device information to a system to facilitate obtaining guidance on how to connect the device. 

	Regarding claim 14, the combination of Thiruvengada and Quora teaches the invention as claimed in claim 11.  Claim 14 also corresponds to claim 4 and is rejected for the same reasons.  

.  

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 11 and 17.

 	Regarding claim 1, Applicant alleges that the cited prior art does not teach the amended limitation of “generating a list of potential wiring configurations by (1) comparing the one or more first wiring configurations with the one or more second wiring configurations, and (2) identifying a first wiring configurations of the one or more first wiring diagrams that is compatible with a second wiring configuration of the one or more second wiring configurations based on the comparison.”  Applicant has therefore rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Thiruvengada and Quora.  Some of Applicant’s remarks are moot in view of the new grounds of rejection.
 	 Additionally, Applicant alleges that “Thiruvengada does not teach or suggest comparing the configurations of the replacement HVAC controller to wiring configurations of the HVAC system” (page 10 of the reply).  Examiner respectfully disagrees.  Thiruvengada [0034] describes comparing user inputs (including information for a new, replacement HVAC controller) to wiring arrangements in a database, which relate to the wiring of an HVAC system.  The controller information can be considered to be the “one or more first wiring configurations,” at least because the controller information includes or represents a wiring configuration.  (For example, see Thiruvengada Fig. 8, [0038], which notes how each controller type includes a particular set of wiring terminals, which are used when Thiruvengada provides guidance on a 
 	Thiruvengada [0034] additionally notes that controller information is used to generate an isolated subset/table/list of wiring data from the wiring data in the database.  Given the teachings of Thiruvengada and Quora, as noted above, it is believed it would be obvious to generate the subset/table/list by comparing controller information to wiring data in the database.  (Generally, it is well known, as indicated in Quora and Thiruvengada, to generate a table from a larger set of database data by comparing search data to the database data).  
 	Applicant further alleges that claims 11 and 17 are allowable in view of their similarity to claim 1. Claims 11 and 17 are rejected as being taught by Thiruvengada and Quora.
 	Applicant further alleges that claims 2-10, 12-16 and 18-20 are allowable in view of their dependency on claims 1, 11 and 17.  Claims 2-10, 12-16 and 18-20 are rejected as being taught by Thiruvengada, Quora, Frank and/or Nadumane.  	

 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 	Ribbich (US 2018/0283716) teaches a system for suggesting installation instructions for a thermostat e.g., see Ribbich [0031, 0032, 0065, 0068].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.